internal_revenue_service director exempt_organizations release number release date date department of the treasury p o box - room cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax uil legend a name of facility name of your program state date date date year year date year year date a dollar_figure dollar_figure dollar_figure dollar_figure e footage dollar_figure g footage h dollar_figure dear you have requested advance approval of test of sec_4942 from federal_income_tax under sec_501l c classified a sec_4940 d l of the code of the internal_revenue_code you are exempt a set-aside under the suitability of the code and are an exempt_operating_foundation under sec_4942 and facts a we approved a set-aside in the amount of is one of nine units of b through which you provide individual and by a letter dated d taxable_year ending e c family support services that include assistance for children who have suffered a significant loss or lack a caring and nurturing environment you are requesting approval of an additional set-aside in the amount of for the tax_year ended f to expand and upgrade the existing facility of a in for the same project dollar_figurea for the dollar_figureb a b as dollar_figurec dollar_figured you then decided to in addition to the construction of the new structure a result of site-work issues specific to a value recently you determined that the costs for the redevelopment project would significantly exceed the estimates upon which the first set-aside was based the architect’s preliminary site and redevelopment plan reflected estimated costs of engineering efforts could only reduce costs to redesign the project to create a facility that would meet future as well as current needs the original project would have torn down all existing buildings but one and replaced them with a new structure of under the new plan four existing structures previously slated to be torn down will be repurposed for uses supporting the programs of a these changes will increase the size of the facility to cost of the project are the impact of replace overhead electrical and communications lines with underground conduits and to expand the water system to meet increased demand revised plan was approved by your trustees during the second quarter of h the total cost of the project will not exceed dollar_figuref dollar_figureh comprising the original approved approved a total set-aside amount of set-aside of the obligation to pay the additional set-aside amount will be entered on your books_and_records for j on the earlier of the receipt of f a usda soils survey and decisions to g square feet also increasing the a favorable determination_letter or sa and the additional set-aside of i your trustees e square feet the sb on you anticipate that the final design development and construction documents can be completed by the architect in the initial set-aside amount of before l the additional set-aside amount of before the end of the recordation the ending date of the original month distribution period and month period commencing on the date of its dollar_figurea will be distributed for the project dollar_figureb will be distributed for the project j with construction commencing in k law of the code describes organizations exempt from federal sec_509 income_tax under sec_501 of the code that are private operating_foundations subject_to the private_operating_foundation provisions of sec_4942 b other than any contribution to sec_4942 of the code defines qualifying_distribution as amount_paid to accomplish one or more purposes described in sec_170 by the foundation or one or more disqualified persons or foundation which is not an operating_foundation except as otherwise provided out one or more purposes described in sec_170 b ii any amount_paid to acquire an asset used directly in carrying an organization controlled a private a any b i sec_4942 a beginning on or after january project within one or more purposes of sec_170 b as sec_4942 b of the code provides that a qualifying_distribution if the amount meets the requirements of for all taxable years an amount set_aside for a specific may be treated of the code provides that an amount set_aside for sec_4942 g b i a specific project may be treated as time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds a qualifying_distribution if the suitability test at the of the code requires that private operating_foundations sec_4942 must spend at least investment return whichever is less directly for the active_conduct of its exempt_activities the income test operating_foundation of its adjusted_net_income or its minimum in order to remain a private sec_53_4942_a_-3 amount set_aside within the meaning of paragraph b iii defines as of sec_3 a qualifying_distribution any in which such amounts are set_aside of the foundation and similar excise_tax of the code may be treated as qualifying distributions for the but not in the tax_year in sec_53 a -3 b regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 c b tax_year s and which actually paid paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project within months after it the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 or foundation satisfies the cash distribution test if the requirements of sec_4942 are satisfied the requirements of paragraph b set_aside and the i is or sec_53_4942_a_-3 of the regulations provides that the suitability test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as suitable project a plan to erect a building to house a direct charitable educational or similar exempt activity of the foundation an example of a sec_53 a -3 b i provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside in revrul_74_450 conversion of existing wildlife sanctuary and the remainder into a public park under a four year construction_contract under which payments were made mainly during the last two years was held to constitute a specific project a portion of newly acquired land into an extension of an operating foundation’s 1974_2_cb_388 an analysis you have sought timely approval of your set-aside of income in accordance with sec_53 a -3 b as required by sec_4942 a b in sec_170 b destitute children see rev 1980_2_cb_173 rul of the regulations your project will accomplish purposes described of the code namely the relief of orphan and other 1967_1_cb_134 and rev_rul of the code and sec_53 a - you have credibly represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 g b i of the code and sec_53_4942_a_-3 of the regulations your project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds the set-aside will ensure that funding is available to complete the project which because of redesign may now be expected to take approximately months to complete as be made on an as work is done basis the project is similar to the example from the regulations cited above and to the project described in revrul_74_450 is customary and appropriate in the construction industry payments will your project therefore satisfies the suitability test as set forth in sec_4942 g b i of the code and sec_53 a -3 b of the regulations ruling based on the foregoing the set-aside of meets the requirements of sec_4942 constitutes a qualifying_distribution under sec_4942 dollar_figureb for the taxable_year ending f b i and accordingly of the regulations provides any set-aside sec_53 a -3 b approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in the books_and_records of pledge or obligation to be paid at amount of the set-aside must be taken into account in determining the of foundation’s minimum_investment_return see sec_53 a - c a set-aside must be taken the regulations and any income attributable to into account in computing adjusted_net_income see sec_53 a -2 d of the regulations a private_foundation as a future date or dates further the a this ruling is based on the understanding there will be in the facts upon which it on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described any changes that may have a bearing no material changes is based this ruling does not address the effect of using debt proceeds to fulfill the obligations of the set-aside this ruling letter is directed only to the organization that requested it sec_6110 precedent of the code provides that it may not be used or cited as a power_of_attorney on file in this office a copy of this pursuant to letter is being sent to the authorized representative does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling letter please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours rob choi director exempt_organizations rulings and agreements
